

Exhibit 10.5
GUARANTY
 
THIS GUARANTY, dated as of July 15, 2008 (the “Guaranty”), is made by GREAT
PLAINS ENERGY INCORPORATED, a Delaware limited liability company (together with
its successors and permitted assigns, the “Guarantor”), in favor of Union Bank
of California, N.A., acting in its capacity as successor trustee under the
Indenture (as defined below) and the holders of the Notes (as defined below).
 
 
Pursuant to the Indenture, dated as of November 1, 1990 (as amended, modified or
supplemented from time to time, the “Indenture”) executed by and between Aquila,
Inc. (the “Issuer”) and Union Bank of California, N.A., in its capacity as
successor trustee (the “Trustee”), the Issuer has issued its 9.95% Senior Notes
due 2011 in the aggregate principal amount of $250,000,000 (the
“Notes”).  Pursuant to an Agreement and Plan of Merger dated as of February 6,
2007, by and among the Guarantor, Issuer, Black Hills Corporation and Gregory
Acquisition Corp. (the “Merger Agreement”), the Issuer has agreed to be acquired
by the Guarantor.  The transaction will be consummated by merging Gregory
Acquisition Corp. with and into the Issuer (the “Merger”), with the Issuer
continuing as the surviving corporation.  Upon completion of the Merger, the
Issuer will become a wholly-owned subsidiary of the Guarantor, and the Guarantor
is willing to execute and deliver this Agreement.  The Guarantor has agreed to
execute and deliver this Guaranty in order to guarantee the payment and
performance of the obligations of the Issuer under the Notes and the Indenture.
 
 


 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.       Indenture.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Indenture.
 
SECTION 1.02.       Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
 
“Agreement” means this Guaranty.
 
 
“Guarantor” has the meaning assigned to such term in the preliminary statement
of this Agreement.
 
 
“Guaranty Parties” means, collectively, the Issuer and the Guarantor.
 
 
“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.
 
 
“Obligations” has the meaning set forth in Section 2.1.
 

 
 

--------------------------------------------------------------------------------

 

 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any agency or political subdivision thereof or
other entity.
 
 
ARTICLE II
 
GUARANTY
 
SECTION 2.01.       Guaranty.  The Guarantor hereby unconditionally guarantees
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns (a) the due and punctual payment of the
principal of, premium, if any, and interest on the Notes, subject to any
applicable grace period, whether at Stated Maturity, by acceleration, redemption
or otherwise, the due and punctual payment of interest on the overdue principal
and premium, if any, and to the extent permitted by law, interest, and the due
and punctual performance of all other obligations of the Issuer to the Holders
or the Trustee under the Indenture or any other agreement with or for the
benefit of the Holder or the Trustee, all in accordance with the terms hereof
and thereof (collectively, the “Obligations”); and (b) in case of any extension
of time of payment or renewal of any Notes or any of such other obligations,
that same shall be promptly paid in full when due or performed in accordance
with the terms of the extension or renewal, whether at Stated Maturity, by
acceleration pursuant to the terms of the Indenture or the Notes, redemption or
otherwise.  Failing payment when due of any amount so guaranteed or any
performance so guaranteed for whatever reason, the Guarantor shall be obligated
to pay the same immediately.  The Guarantor waives presentment to, demand of
payment from and protest to the Issuer of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
 
SECTION 2.02.       Guaranty of Payment.  The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Trustee or any other Lender to any security held for the payment of the
Obligations, or to any balance of any deposit account or credit on the books of
the Trustee in favor of the Issuer or any other Person.
 
SECTION 2.03.       No Limitations.  (a)  Except for termination of the
Guarantor’s obligations hereunder as expressly provided in Section 4.08, the
obligations of the Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Trustee or any other Person to assert any
claim or demand or to enforce any right or remedy under the provisions of the
Indenture, the Notes or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, the
Indenture, the Notes or any other agreement, including with respect to any other
Guarantor under this Agreement; (iii) the release of any security from the
Issuer or any other Person for the Obligations; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of the Guarantor or
 

 
 

--------------------------------------------------------------------------------

 

otherwise operate as a discharge of the Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations,
including pursuant to Sections 401 and 403 of the Indenture).
 
 
(b)         To the fullest extent permitted by applicable law, the Guarantor
waives any defense based on or arising out of any defense of the Issuer or the
unenforceability of the Obligations, or any part thereof from any cause, or the
cessation from any cause of the liability of the Issuer, other than the payment
in full in cash of all the Obligations.
 
SECTION 2.04.       Reinstatement.  The Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Trustee or any Holder upon the bankruptcy or
reorganization of the Issuer or otherwise.
 
SECTION 2.05.       Agreement To Pay; Subrogation.  In furtherance of the
foregoing and not in limitation of any other right that the Trustee or any
Holder has at law or in equity against the Guarantor by virtue hereof, upon the
failure of the Issuer to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Guarantor hereby promises to and will forthwith pay, or cause to
be paid in cash the amount of such unpaid Obligation.  Upon payment by the
Guarantor of any sums as provided above, all rights of the Guarantor against the
Issuer arising as a result thereof by way of right of subrogation, contribution,
indemnity or otherwise shall in all respects be subject to Article III.
 


 
 
ARTICLE III
 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
SECTION 3.01.       Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 3.02), the Issuer agrees that in the event a payment of an
obligation shall be made by the Guarantor under this Agreement, the Issuer shall
indemnify the Guarantor for the full amount of such payment and the Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.
 
SECTION 3.02.       Subordination.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantor under Section 3.01 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of the Issuer or the Guarantor
to make the payments required by Section 3.01 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of the Guarantor with respect to its obligations hereunder, and
the Guarantor shall remain liable for the full amount of the obligations of the
Guarantor hereunder.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
 
MISCELLANEOUS
 
SECTION 4.01.       Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in the Indenture.  All communications and notices hereunder to the
Guarantor shall be given to it in care of the Issuer as provided in the
Indenture.
 
SECTION 4.02.       Waivers; Amendment.  (a)  No failure or delay by the Trustee
or any Holder in exercising any right or power hereunder or under the Indenture
or the Notes shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Trustee and the Holders hereunder and under the Indenture or the Notes are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any Guaranty Party in any case
shall entitle any Guaranty Party to any other or further notice or demand in
similar or other circumstances.
 
 
(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Trustee and the Guaranty Party or Guaranty Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with the Indenture.
 
SECTION 4.03.       Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantor that are contained in this Agreement
shall bind and inure to the benefit of its successors and assigns.
 
SECTION 4.04.       Counterparts; Several Agreement.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement.  This Agreement shall inure to the benefit of the
Guarantor, the Trustee and the Holders and their respective successors and
assigns.
 
SECTION 4.05.       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The
 

 
 

--------------------------------------------------------------------------------

 

parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 4.06.       Governing Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of New York.
 
SECTION 4.07.       Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 4.08.       Termination or Release.  (a)  This Agreement and the
guaranty made herein shall terminate with respect to all Obligations when all
the outstanding Obligations have been indefeasibly paid in full (including
pursuant to Sections 401 and 403 of the Indenture).
 
 
(b)         In the event of a sale or other disposition of all or substantially
all of the assets of the Issuer, by way of merger, consolidation or otherwise,
or a sale or other disposition of all of the capital stock of the Issuer, in
each case to a Person that is not (either before or after giving effect to such
transactions) a Subsidiary or a parent of the Guarantor, then, unless otherwise
expressly agreed to in writing by the Guarantor, the Guarantor automatically
shall be released and relieved of any obligations under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
GREAT PLAINS ENERGY INCORPORATED
 



 
By:
/s/ Michael W. Cline
   
Name:
Michael W. Cline
   
Title:
Vice President - Investor
     
Relations and Treasurer






[Guaranty]
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, for the purposes of Section 3.01 and 4.02 only, the Issuer
has executed this Agreement as of the date first written above.
 
 
AQUILA, INC.
 



 
By:
/s/ Michael W. Cline
   
Name:
Michael W. Cline
   
Title:
Treasurer

 


 
 


 

[Guaranty]
 
 

--------------------------------------------------------------------------------

 
